DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0226402 A1) in view of Yamauchi et al. (JP 2005-45107 A).
Maeda et al. (embodiment 1) teach the following claimed limitations:
Regarding claim 1, a surface emitting laser (laser diode 1, surface-emitting type; FIG. 1) comprising: 
a substrate (substrate 10; FIG. 2); 
a lower reflector layer provided on the substrate (lower DBR mirror layer 11; FIG. 2); 
an active layer provided on the lower reflector layer (active layer 16; FIG. 2); 
an upper reflector layer provided on the active layer (upper DBR mirror layer 18; FIG. 2); and 
a wiring (ring-shaped upper electrode 24, electrode pad 25, connection section 26; FIG. 1), 
wherein 
the lower reflector layer, the active layer, and the upper reflector layer form a mesa (mesa section 21; FIGs. 1-2), a terrace (protective film 23; FIG. 1), and a connecting portion (connection section 26; FIG. 1), 
a first groove is provided between the mesa and the terrace (groove section 22; FIGs. 1-2), 
the connecting portion connects the mesa and the terrace (connection section 26; FIGs. 1, 4), 
the connecting portion extends in a direction inclined from <011> direction of the substrate (the current injection region 17B has a quadrilateral shape having diagonal lines in a [011] direction; FIG. 6; [0102]; the connection section 26 being inclined from the diagonal lines of the quadrilateral shape; FIG. 1), and
the wiring is provided on top surfaces of the terrace, the connecting portion, and the mesa (the upper electrode 24 and the upper electrode pad 25 are electrically connected to each other through the connection section 26; FIGs. 1, 4; [0084]), and
the mesa includes a current confinement structure (current narrowing layer 17; FIG. 6) including an aperture (gap between the two oxidation layers 31A and 32A; FIG. 6).
Regarding claim 6, the substrate is formed of gallium arsenide (GaAs substrate; [0087]), 
the lower reflector layer and the upper reflector layer are formed of aluminum gallium arsenide (aluminum gallium arsenic; [0088]-[0093]), and 
the current confinement structure includes aluminum oxide (aluminum oxide; [0098]).
Maeda et al. (embodiment 1) do not teach the following claimed limitations:
Further regarding claim 1, a high-resistance region is formed in a peripheral portion of the mesa, in the terrace, and in the connecting portion, and
the mesa includes an oxide region extending from a side surface of the mesa  and the aperture surrounded by the oxide region.
Maeda et al. (embodiment 2) teach the following claimed limitations:
Further regarding claim 1, the mesa includes an oxide region extending from a side surface of the mesa and the aperture surrounded by the oxide region (the oxidation section 30 is formed around the region corresponding to the current injection region 17B and nonuniformly distributed in a direction rotating around the central axis of the mesa section 21; [0138]; FIG. 12) for the purpose of enhancing polarization in the orthogonal direction.
Yamauchi et al. teach the following claimed limitations:
Further regarding claim 1, a high-resistance region is formed in a peripheral portion of the mesa, in the terrace, and in the connecting portion (high resistance domain 14B is formed in the peripheral portion of mesa region 10, external region 30 and bridge beams 40; FIGs. 1, 3) for the purpose of constricting current.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a high-resistance region is formed in a peripheral portion of the mesa, in the terrace, and in the connecting portion; the mesa includes an oxide region extending from a side surface of the mesa  and the aperture surrounded by the oxide region, as taught by Maeda et al. and Yamauchi et al., into Maeda et al. for the purposes of enhancing polarization in the orthogonal direction and constricting current.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0226402 A1) as modified by Yamauchi et al. (JP 2005-45107 A) as applied to claim 1 above, and further in view of Ueki et al. (US 6,483,860 B1).
Maeda et al. as modified by Yamauchi et al. do not teach the following claimed limitations:
Regarding claim 2, the connecting portion has an inclination angle from the <011> direction of the substrate in a range of 35° or more and 55° or less.
Ueki et al. teach the following claimed limitations:
Further regarding claim 2, the connecting portion has an inclination angle from the <011> direction of the substrate in a range of 35° or more and 55° or less (wirings are made so that the off angle direction of the substrate and the extension direction of the wirings match; FIGs. 17-18) for the purpose of controlling the polarization.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the connecting portion has an inclination angle from the <011> direction of the substrate in a range of 35° or more and 55° or less, as taught by Ueki et al., into Maeda et al. as modified by Yamauchi et al. for the purpose of controlling the polarization.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0226402 A1) as modified by Yamauchi et al. (JP 2005-45107 A) as applied to claim 1 above, and further in view of Eitel (US 2003/0231682 A1).
Maeda et al. as modified by Yamauchi et al. teach the following claimed limitations:
Regarding claim 5, the second groove has a width of 3 m or more and 20 m or less (width Ly in a radial direction of 5 m and a width Lx in a circumferential direction of 5 m; [0176]; FIG. 7B; Maeda et al.).
Maeda et al. as modified by Yamauchi et al. do not teach the following claimed limitations:
Regarding claim 3, a plurality of connecting portions connect the mesa and the terrace, 
a second groove is formed between the plurality of connecting portions, and
a plurality of wirings are provided on each of the plurality of connecting portions.
Eitel teaches the following claimed limitations:
Further regarding claim 3, a plurality of connecting portions connect the mesa and the terrace (first contact portion 106, second contact portion 107; FIG. 1a) for the purpose of biasing a diode, 
a second groove is formed between the plurality of connecting portions (first trench 105, second trenches 103; FIG. 1a) for the purpose of isolating currents, and
a plurality of wirings are provided on each of the plurality of connecting portions (second contact portion comprises a conductive line connecting the second bondpad to a first layer of conductive material on top of the mesa; [0023]-[0024]; likewise for the first contact portion) for the purpose of connecting the diode to bond pads.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a plurality of connecting portions connect the mesa and the terrace, a second groove is formed between the plurality of connecting portions, a plurality of wirings are provided on each of the plurality of connecting portions, as taught by Eitel, into Maeda et al. as modified by Yamauchi et al. for the purposes of biasing a diode; isolating currents; connecting the diode to bond pads.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0226402 A1) as modified by Yamauchi et al. (JP 2005-45107 A) and Eitel (US 2003/0231682 A1) as applied to claim 3 above, and further in view of Sato et al. (US 2009/0295902 A1).
Maeda et al. as modified by Yamauchi et al. and Eitel do not teach the following claimed limitations:
Regarding claim 4, each of the plurality of wirings has a width of 5 m or more.
Sato et al. teach the following claimed limitations:
Further regarding claim 4, each of the plurality of wirings has a width of 5 m or more (wires W1-W32 has a ling width of 8 micrometers; [0096]; FIG. 1) for the purpose of tailoring the width of the wires.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate each of the plurality of wirings has a width of 5 m or more, as taught by Sato et al., into Maeda et al. as modified by Yamauchi et al. and Eitel for the purpose of tailoring the width of the wires.
Allowable Subject Matter
Claim 7 is allowed.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claim 7 is the inclusion of method steps of a method for manufacturing a surface emitting laser that include forming a high-resistance region by implanting ions into a portion of the lower reflector layer, the active layer, and the upper reflector layer; forming a mesa, a terrace, and a connecting portion from the lower reflector layer, the active layer, and the upper reflector layer; forming a current confinement structure in the mesa; and forming a wiring on each of a top surface of the terrace, the connecting portion, and the mesa, wherein the terrace and the connecting portion include the high-resistance region, a first groove is provided between the mesa and the terrace, the connecting portion connects the terrace and the mesa, the connecting portion extends in a direction inclined from <011> direction of the substrate, and the step of forming the current confinement structure includes a step of oxidizing a part of the upper reflector layer from a side surface of the mesa so as to form an aperture surrounded by an oxide region. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









24 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853